Case 2:18-cv-07241-CAS-PLA Document 59 Filed 07/22/20 Page 1 of 11 Page ID #:985



    1   JENNER & BLOCK LLP
        Andrew J. Thomas (Cal. Bar No. 159533)
    2   ajthomas@jenner.com
        Andrew G. Sullivan (Cal. Bar No. 301122)
    3   agsullivan@jenner.com
        Camila Connolly (Cal. Bar No. 323996)
    4   cconnolly@jenner.com
        633 West 5th Street, Suite 3600
    5   Los Angeles, CA 90071
        Telephone: (213) 239-5100
    6   Facsimile: (213) 239-5199
    7
        Attorneys for All Defendants
    8

    9                      UNITED STATES DISTRICT COURT
   10                    CENTRAL DISTRICT OF CALIFORNIA
   11

   12   KEVIN RISTO, on behalf of himself           Case No. 2:18-cv-07241-CAS-PLA
   13   and all others similarly situated,
                                                    Class Action
   14                  Plaintiff,
                                                    RULE 72(A) OBJECTIONS TO
   15   vs.                                         MAGISTRATE JUDGE’S RULING
   16                                               OF JULY 8, 2020
        SCREEN ACTORS GUILD-
   17   AMERICAN FEDERATION OF
   18
        TELEVISION AND RADIO                         Date: TBD
        ARTISTS, a Delaware corporation;             Time: TBD
   19   AMERICAN FEDERATION OF                       Judge: Hon. Christina A. Snyder
   20
        MUSICIANS OF THE UNITED
        STATES AND CANADA, a California
   21   nonprofit corporation; RAYMOND M.             Discovery Cut-Off:      Not Set
   22   HAIR, JR., an individual, as Trustee of       Pre-Trial Conference:   Not Set
        the AFM and SAG-AFTRA Intellectual            Trial Date:             Not Set
   23   Property Rights Distribution Fund;
   24   TINO GAGLIARDI, an individual, as
        Trustee of the AFM and SAG-AFTRA
   25   Intellectual Property Rights
   26   Distribution Fund; DUNCAN
        CRABTREE-IRELAND, an individual,
   27   as Trustee of the AFM and SAG-
   28



                               RULE 72 OBJECTIONS TO MAGISTRATE’S RULING
Case 2:18-cv-07241-CAS-PLA Document 59 Filed 07/22/20 Page 2 of 11 Page ID #:986


    1   AFTRA Intellectual Property Rights
    2   Distribution Fund; STEFANIE TAUB,
        an individual, as Trustee of the AFM
    3   and SAG-AFTRA Intellectual Property
    4   Rights Distribution Fund; JON JOYCE,
        an individual, as Trustee of the AFM
    5   and SAG-AFTRA Intellectual Property
    6   Rights Distribution Fund; BRUCE
        BOUTON, an individual, as Trustee
    7   of the AFM and SAG-AFTRA
    8   Intellectual Property Rights
        Distribution Fund; and DOE
    9   DEFENDANTS 1-10,
   10
                       Defendants.
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20
   21

   22

   23

   24

   25

   26

   27

   28



                              RULE 72 OBJECTIONS TO MAGISTRATE’S RULING
Case 2:18-cv-07241-CAS-PLA Document 59 Filed 07/22/20 Page 3 of 11 Page ID #:987



    1        Defendants’ Objections to the Magistrate Judge’s July 8, 2020 Order
    2         Pursuant to Rule 72(a) of the Federal Rules of Civil Procedure, Defendants
    3   Screen Actors Guild-American Federation of Television and Radio Artists (“SAG-
    4   AFTRA”), American Federation of Musicians of the United States and Canada
    5   (“AFM”), Raymond M. Hair, Jr., Tino Gagliardi, Duncan Crabtree-Ireland,
    6   Stefanie Taub, Jon Joyce, and Bruce Bouton (collectively, the “Defendants”)
    7   hereby object to the July 8, 2020 Order issued by Magistrate Judge Abrams in
    8   response to the Motion to Compel filed by Plaintiff Kevin Risto.
    9   I.    Introduction and Statement of Facts
   10         This dispute arises out of a lawsuit challenging the administration of the
   11   AFM & SAG-AFTRA Intellectual Property Rights Distribution Fund (“the Fund”).
   12   This lawsuit has generated extensive discovery over the past year. In response to
   13   Plaintiff’s voluminous requests for production, Defendants have reviewed over
   14   100,000 documents, have produced more than 41,300 pages of documents, and
   15   ultimately delivered a privilege log to Plaintiff on April 3, 2020 that listed 49
   16   privileged documents. Plaintiff’s counsel then challenged that log, taking the
   17   extraordinary position that none of Defendants’ communications with counsel are
   18   privileged and that all 49 documents should be produced.
   19         On June 10, 2020, Plaintiff filed a motion to compel disclosure of every
   20   document listed on Defendants’ privilege log, under the theory that the Fund
   21   cannot have had any privileged communications with its retained outside counsel
   22   Patricia Polach because she previously had provided legal advice to defendant
   23   AFM on unrelated matters. See Dkt. No. 54-1. In that motion, Plaintiff argued
   24   that, despite Ms. Polach’s role as counsel for the Fund and its Trustees, she could
   25   not have engaged in privileged communications with the Fund because she was
   26   ethically barred from representing both the Fund and the Unions on unrelated
   27   matters. Plaintiff also took the remarkable position that because some Trustees of
   28


                                                    1
                                 RULE 72 OBJECTIONS TO MAGISTRATE’S RULING
Case 2:18-cv-07241-CAS-PLA Document 59 Filed 07/22/20 Page 4 of 11 Page ID #:988


    1   the Fund also work for the Unions, the Fund has waived privilege as to all
    2   otherwise privileged communications that include the Fund’s own Trustees. Id.
    3         Defendants countered that Ms. Polach was not ethically barred from
    4   representing the Fund simply because she had also done work for one of the
    5   Unions on unrelated matters. Ms. Polach was at all relevant times representing the
    6   Fund in its efforts to memorialize the Services Agreement with the Unions.
    7   Furthermore, the attorney-client privilege was not destroyed merely because some
    8   of the Trustees had dual roles as Fund Trustees and as senior officials in their
    9   respective Unions – a circumstance contemplated by the Trust Agreement
   10   establishing the Fund. It would be nearly impossible for the Fund to have any
   11   meaningful privileged communications with outside counsel if the inclusion of its
   12   own trustees waived the privilege. Defendants further argued that to the extent that
   13   any of Ms. Polach’s work relating to the Services Agreement could be considered
   14   legal work for the Unions, those communications were protected by the common
   15   interest doctrine under California law.
   16         On July 8, 2020, Magistrate Judge Abrams issued a ruling denying
   17   Plaintiff’s motion to compel as to all abut one of the privilege log documents. As a
   18   threshold matter, Judge Abrams concluded that the mere fact that some Fund
   19   trustees had dual roles as Union employees did not waive the attorney-client
   20   privilege held by the Fund. Dkt. No. 58 at 8. Judge Abrams noted that Plaintiff
   21   did not provide “any persuasive authority that the attorney-client privilege may be
   22   waived simply by virtue of the fact that an individual with a dual role—in this case
   23   as a Trustee for the Fund, while concurrently holding a position in the Union—
   24   initiated or received the attorney-client privileged communications.” Id. Based on
   25   these legal conclusions, Magistrate Judge Abrams ruled that all 49 documents on
   26   the Defendants’ privilege log were “attorney-client privileged communications.”
   27   Id. at 7. Judge Abrams further found that Plaintiff “has failed to demonstrate that
   28   any waiver of the attorney-client privilege has taken place for any reason.” Id.

                                                  2
                             RULE 72 OBJECTIONS TO MAGISTRATE’S RULING
Case 2:18-cv-07241-CAS-PLA Document 59 Filed 07/22/20 Page 5 of 11 Page ID #:989


    1         Notwithstanding these clear and correct conclusions, Judge Abrams
    2   proceeded to consider an argument not raised by any party—namely, that one
    3   document on the privilege log, Item 2, constituted a waiver of the privilege because
    4   it was an email in which Fund Trustee Ray Hair, who is also President of AFM,
    5   took a privileged email from Patricia Polach and forwarded it to Jennifer Garner,
    6   an in-house lawyer for AFM. See Dkt No. 58 at 8. For the reasons set forth below,
    7   this ruling was manifestly incorrect and foreclosed by clear statutory authority
    8   directly on point. See Cal. Evid. Code § 912 (“A disclosure that is itself privileged
    9   is not a waiver of any privilege.”).1
   10         Judge Abrams also concluded that the common interest doctrine did not
   11   apply to the joint efforts by the Unions and the Fund to memorialize their data
   12   sharing agreement in writing. He found that to the extent there was a shared
   13   interest among the Unions and the Fund with regard to the preparation of the
   14   services agreement, it was a “commercial” interest. Id. For the reasons set forth
   15   below, this ruling was also incorrect as a matter of law in that it was based on an
   16   overly narrow construction of the common interest doctrine under California law.
   17

   18

   19   1
       It is undisputed that California law governs all privilege issues in this case, since
   20 the underlying class action claims arise under California law. See In re California
      Pub. Utilities Comm’n, 892 F.2d 778, 781 (9th Cir. 1989) (“In diversity actions,
   21 questions of privilege are controlled by state law.”); Lawson v. GrubHub, Inc.,

   22 2017 WL 1684964, at *1 (N.D. Cal. May 3, 2017) (state privilege law applies to
      cases based in diversity under the Class Action Fairness Act).
   23
         This result is grounded in Rule 501 of the Federal Rules of Evidence, which
   24   provides in relevant part that “in civil actions and proceedings with respect to an
   25   element of a claim or defense as to which State law supplies the rule of decision,
        the privilege of a witness … shall be determined in accordance with state
   26   law.” Here, all of the claims in Plaintiff’s amended complaint arise under state
   27   law. See Dkt. No. 5 (Complaint). The Fund is based in California, and Plaintiff
        and Defendants have agreed that the claims are governed by California law. See
   28   Dkt Nos. 18, 21 (Motion to Dismiss briefing).

                                                  3
                              RULE 72 OBJECTIONS TO MAGISTRATE’S RULING
Case 2:18-cv-07241-CAS-PLA Document 59 Filed 07/22/20 Page 6 of 11 Page ID #:990


    1         Based on these legal conclusions, Judge Abrams then ordered the disclosure
    2   of Item 2 on the privilege log, the email in which Defendant Ray Hair, a trustee of
    3   the Fund and the president of AFM, forwarded advice from Ms. Polach on to
    4   attorney Jennifer Garner, who was counsel for AFM. Defendants now object to
    5   that ordered disclosure, which violates well established principles of attorney-
    6   client privilege.
    7   II.   Argument
    8         Defendants object to this court-ordered disclosure of a privileged document
    9   on two grounds. First, both emails in this chain are independently privileged,
   10   which means that no waiver occurred as a matter of law. The document at issue is
   11   an email thread containing two communications. The first communication is legal
   12   advice sent by Fund attorney Patricia Polach to Fund representatives, including
   13   then president of the fund Dennis Dreith, trustee Ray Hair, and Ms. Polach’s law
   14   firm colleague, attorney Jeff Freund. The email relates to the preparation of the
   15   Services Agreement and is clearly privileged, as the Magistrate Judge found. See
   16   Dkt. No. 58 at 8 (“Therefore, as a threshold matter, the Court finds that documents
   17   1-49 on the privilege log are attorney-client privileged communications.”). Mr.
   18   Hair, Fund trustee and president of AFM, then forwarded that email to AFM
   19   counsel Jennifer Garner. Under California law, Mr. Hair did not waive privilege
   20   when he, a Fund trustee and president of AFM, forwarded the email to AFM’s
   21   legal counsel. See Cal. Evid. Code § 912.
   22         Second, this entire email thread is protected by the common interest doctrine
   23   because the Fund and AFM had a shared goal of memorializing their information
   24   sharing endeavor and they both relied Ms. Polach to provide legal guidance and
   25   draft the Services Agreement. The Magistrate erred when he ruled that the
   26   common interest doctrine did not apply merely because the preparation of the
   27   Services Agreement reflected the shared commercial interest of the parties. This is
   28   simply not the law in California, where the common interest doctrine has been held

                                                  4
                             RULE 72 OBJECTIONS TO MAGISTRATE’S RULING
Case 2:18-cv-07241-CAS-PLA Document 59 Filed 07/22/20 Page 7 of 11 Page ID #:991


    1   to apply in the transactional context. Thus, Defendants object to the Magistrate’s
    2   legal determinations and respectfully request that the Court modify the ruling to
    3   protect the privileged communications at issue.
    4         A. Standard of Review
    5         Under Rule 72(a), parties may file objections to a magistrate judge’s ruling
    6   on non-dispositive matters within fourteen days. When parties object under Rule
    7   72(a), the district court judge “must consider timely objections and modify or set
    8   aside any part of the order that is clearly erroneous or is contrary to law.” Fed. R.
    9   Civ. P. 72(a). “[T]he ‘contrary to law’ standard permits independent review of
   10   purely legal determinations by a magistrate judge. Thus, the district court must
   11   exercise its independent judgment with respect to a magistrate judge's legal
   12   conclusions.” Baker v. Ensign, 2014 WL 4055353, at *2 (S.D. Cal. Aug. 14, 2014)
   13   (internal citations omitted). “A decision may be contrary to law if it fails to apply
   14   or misapplies relevant statutes, case law, or rules of procedure.” United States v.
   15   Cathcart, , 2009 WL 1764642, at *2 (N.D. Cal. June 18, 2009). Here, defendants
   16   object to the magistrate judge’s ruling on purely legal grounds. Therefore, the
   17   Court should independently review the legal conclusions contained in the July 8
   18   minute order.
   19         B.   Both Emails in the “Item 2” Thread Are Independently Privileged.
   20         Both emails in the document at issue—the original legal advice email from
   21   Ms. Polach and the forwarding email to AFM counsel—are independently
   22   privileged communications. It is undisputed that Ms. Garner was working as
   23   counsel for AFM when Mr. Hair forwarded the email to her. Thus, the email from
   24   Mr. Hair to Ms. Garner forwarding Ms. Polach’s legal advice is independently
   25   privileged and does not waive privilege on behalf of the Fund. See Cal. Evid.
   26   Code § 912 (“A disclosure that is itself privileged is not a waiver of any
   27   privilege.”); Motown Record Corp. v. Superior Court, 155 Cal. App. 3d 482, 492
   28   (1984) (“In California privileges are created by statute … and the means by which

                                                  5
                              RULE 72 OBJECTIONS TO MAGISTRATE’S RULING
Case 2:18-cv-07241-CAS-PLA Document 59 Filed 07/22/20 Page 8 of 11 Page ID #:992


    1   privilege may be waived are also controlled by statute.”); Dawe v. Corr. USA, 263
    2   F.R.D. 613, 620 (E.D. Cal. 2009) (“Communications between a lawyer and client
    3   which are intended to be confidential are protected from disclosure pursuant to the
    4   attorney-client privilege.”).
    5         Disclosure waives privilege only “when the holder of the privilege, without
    6   coercion, and in a nonconfidential context, discloses a significant part of the
    7   communication or consents to such disclosure by anyone.” Motown Record Corp,
    8   155 Cal. App. 3d at 492 (emphasis added). Here, Mr. Hair forwarded the email to
    9   AFM’s in-house attorney. Thus, this was a confidential communication that he, as
   10   president of AFM, reasonably should have expected would be privileged. See
   11   Upjohn Co. v. United States, 449 U.S. 383, 394 (1981); United States v. Graf, 610
   12   F.3d 1148, 1159 (9th Cir. 2010) (communications between employees and counsel
   13   for corporation are privileged). Therefore, Defendants should not have to produce
   14   this document to Plaintiff in violation of the well-established principles of
   15   California attorney-client privilege law.
   16         C. In the Alternative, the Entire “Item 2” Email Thread Is Protected
   17              Under the Common Interest Doctrine.
   18         The common interest doctrine protects privileged communications among
   19   multiple parties and their shared counsel when the parties have retained the same
   20   counsel in furtherance of a common interest. See, e.g.¸ Seahaus La Jolla Owners
   21   Assn. v. Superior Court, 224 Cal. App. 4th 754, 771 (2014). Under the doctrine,
   22   the parties do not waive privilege by disclosing information to their shared counsel
   23   and to each other. Id. That protection is not lost merely because the common
   24   interest relates to a business transaction. To the contrary, California courts
   25   consistently apply the common interest doctrine when parties to a transaction retain
   26   shared counsel to memorialize an agreement. See Buehler, 34 Cal. App. 4th at
   27   1540; Moxley v. Robertson, 169 Cal. App. 2d 72, 75 (1959) (noting that there is no
   28   conflict when “two plaintiffs sought to accomplish a common end result and

                                                    6
                              RULE 72 OBJECTIONS TO MAGISTRATE’S RULING
Case 2:18-cv-07241-CAS-PLA Document 59 Filed 07/22/20 Page 9 of 11 Page ID #:993


    1   engaged the services of a single attorney to implement their joint plan.”). In the
    2   transactional context, courts have held that “[t]here is nothing improper in
    3   representing more than one party to a transaction, so long as the attorney discloses
    4   the consequences of the joint representation.” In re Wilde Horse Enters., Inc., 136
    5   B.R. 830, 845 (Bankr. C.D. Cal. 1991) (applying California law).
    6         Here, the Magistrate Judge found that the communications among the
    7   Unions, the Fund, and Ms. Polach relating to the preparation of the Services
    8   Agreement were not protected by the common interest doctrine because any shared
    9   interest in drafting the Services Agreement was a “common commercial, rather
   10   than a common legal, interest.” Dkt. No. 58 at 7. But California law explicitly
   11   permits attorneys to represent both parties to a commercial transaction by
   12   memorializing their joint commercial interests. See, e.g., Buehler, 34 Cal. App.
   13   4th at 1540. California courts do not disregard the sanctity of the attorney-client
   14   relationship merely because the legal services were furnished in furtherance of a
   15   commercial agenda rather than a litigation objective. See Zurich Am. Ins. Co. v.
   16   Superior Court, 155 Cal. App. 4th 1485, 1495 (2007) (“The attorney-client
   17   privilege covers all forms of communication, including transactional advice…”).
   18   Indeed, assistance with contract formation is one of the oldest and most
   19   quintessential legal services provided by attorneys.
   20         Here, the email thread at issue contains two communications. The first is a
   21   communication from Ms. Polach to then president of the fund Dennis Dreith,
   22   trustee Ray Hair, and Ms. Polach’s colleague, attorney Jeff Freund. The email
   23   relates to the preparation of the Services Agreement and is clearly privileged. Mr.
   24   Hair then forwards that email to AFM counsel Jennifer Garner. Defendants’
   25   response to Plaintiff’s motion to compel noted that the Services Agreement
   26   “memorialized an arrangement whereby the Fund would compensate the Unions
   27   for locating and providing identifying information necessary for the Fund to pay
   28   royalties to non-featured performers, and for their lobbying, outreach, and other

                                                  7
                             RULE 72 OBJECTIONS TO MAGISTRATE’S RULING
Case 2:18-cv-07241-CAS-PLA Document 59 Filed 07/22/20 Page 10 of 11 Page ID #:994


     1   activities beneficial to non-featured performers.” Because AFM and the Fund had
     2   a common legal interest in obtaining Ms. Polach’s legal services to draft the
     3   Services Agreement, communications among Ms. Polach, Fund representatives,
     4   and AFM representatives are protected by the common interest doctrine.
     5          Consequently, the Court could not properly conclude that the common
     6   interest doctrine was inapplicable, merely because there was a shared underlying
     7   commercial interest among the parties. “Evidentiary privileges are creatures of
     8   statute” and the courts “are powerless to judicially carve out exceptions.” Zurich
     9   Am. Ins. Co. v. Superior Court, 155 Cal. App. 4th 1485, 1494 (2007). The
    10   common interest doctrine acts as a non-waiver doctrine when privileged
    11   communications are shared among multiple parties in furtherance of a common
    12   goal. See Seahaus, 224 Cal. App. 4th at 771. Refusing to apply the doctrine would
    13   create an exception to the attorney-client privilege that does not exist under
    14   California law. Ms. Polach’s legal assistance with contract drafting would
    15   ordinarily be privileged and that privilege does not disappear merely because
    16   multiple parties share a common interest and retain a single attorney to draft their
    17   agreement.
    18          Accordingly, because communications among the Fund, the Unions, and Ms.
    19   Polach relating to the preparation of the Services Agreement are protected under
    20   the common interest doctrine, this doctrine provides a second, independent basis
    21   for concluding that Mr. Hair did not waive the attorney-client privilege by
    22   including Ms. Garner in the communication as a Union representative.
    23   III.   Conclusion
    24          For the foregoing reasons, Defendants respectfully request that the Court
    25   modify the July 8, 2020 ruling to recognize the privileged status of Item No. 2 on
    26   Defendants’ privilege log.
    27

    28


                                                   8
                              RULE 72 OBJECTIONS TO MAGISTRATE’S RULING
Case 2:18-cv-07241-CAS-PLA Document 59 Filed 07/22/20 Page 11 of 11 Page ID #:995


     1   Dated:   July 20, 2020                   JENNER & BLOCK LLP
     2

     3                                            /s/ Andrew J. Thomas
     4                                            Andrew J. Thomas
                                                  Andrew G. Sullivan
     5                                            Camila Connolly
     6
                                                  Attorneys for All Defendants
     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20
    21

    22

    23

    24

    25

    26

    27

    28


                                              9
                           RULE 72 OBJECTIONS TO MAGISTRATE’S RULING
